Citation Nr: 0112770	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $15,494.00.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  In September 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits to the amount 
payable for a 10 percent disability in light of his 
incarceration following a felony conviction.  The RO 
subsequently effectuated the proposed reduction.  In November 
1997, the veteran was informed in writing of an overpayment 
of VA compensation benefits in the amount of $15,494.00 and 
his waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$15,494.00.  In March 2000, the Board denied waiver of 
recovery of the overpayment of VA compensation benefits in 
the amount of $15,494.00.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2000, the 
Court granted the parties' Joint Motion for Remand; vacated 
the Board's March 2000 decision; and remanded the veteran's 
appeal to the Board.  The veteran is represented in this 
appeal by Mark R. Lippman, Attorney.  

REMAND

In reviewing the claims file, the Board observes that the 
veteran has repeatedly advanced on appeal that he instructed 
his sister and other individuals to inform the VA that he was 
incarcerated and their failure to act upon his directions 
resulted in the overpayment of VA compensation benefits to 
his account.  Documentation of the veteran's alleged 
direction to his sister or any other individual to so inform 
the VA of his incarceration has not been submitted. 

The Board further observes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended.  The amended statutes direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran and his accredited representative of any 
information and any lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
request for waiver of recovery of the overpayment of VA 
compensation benefits in the amount of $15,494.00 has not 
been considered under the amended statutes.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit all available 
evidence as to his alleged direction to 
his sister and any other individual to 
inform the VA of his December 1996 
incarceration for incorporation into the 
record.  

2.  The RO must further review the claims 
file in order to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Thereafter, the Committee should 
readjudicate the veteran's request for 
waiver of recovery of the overpayment of 
VA compensation benefits in the amount of 
$15,494.00.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
The   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


